DETAILED ACTION
The non0final office action is responsive to the filing of U.S. Patent Application 17/517,888, last communication received on 04/11/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The first IDS document (US-0,666,223) of the information disclosure statement filed 11/03/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document is not related to the art.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

All other documents in the information disclosure statement (IDS) submitted on 11/03/2021, 11/03/2021, and 04/11/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because undue length (156 words in length).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,197,123 B2 (hereinafter P123). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P123
A method comprising:
A method comprising:
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a geographic boundary size for where media content for the media collection originates;
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a predetermined window of time and to comprise a default geographic boundary size for where media content for the media collection originates;
receiving, at the first computing device, input increasing the default predetermined window of time that the new media collection is accessible;
receiving, at the first computing device, input decreasing or increasing the default geographic boundary size for where media content for the media collection originates;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the input to increase the default predetermined window of time that the new media collection is accessible;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the input to decrease or increase the default geographic boundary size for where media content originates;
receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and geographic boundary size for where media content originates; and
receiving, by the first computing device, confirmation that the new media collection was activated for the decreased or increased geographic boundary size for where media content originates; and
causing a plurality of content messages comprising media content originating in the geographical boundary size to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible.
causing a plurality of content messages comprising media content originating in the decreased or increased geographical boundary size to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the predetermined window of time that the new media collection is accessible.


Claims 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P001 obviously disclose all limitations in claims 2-9 of the instant application. Claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,525 B2 (hereinafter P525). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of the Instant Application
Claim 1 of P525
A method comprising:
A method comprising:
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a geographic boundary size for where media content for the media collection originates;
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a default geographic boundary size for where media content for the media collection originates;
receiving, at the first computing device, input increasing the default predetermined window of time that the new media collection is accessible;
receiving, at the first computing device, input increasing the default predetermined window of time that the new media collection is accessible;
receiving, at the first computing device, input decreasing or increasing the default geographic boundary size for where media content for the media collection originates;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the input to increase the default predetermined window of time that the new media collection is accessible;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the input to increase the default predetermined window of time that the new media collection is accessible and the input to decrease or increase the default geographic boundary size for where media content originates;
receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and geographic boundary size for where media content originates; and
receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and the decreased or increased geographic boundary size for where media content originates;  and
causing a plurality of content messages comprising media content originating in the geographical boundary size to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible.
causing a plurality of content messages to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible.


Claims 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P525 obviously disclose all limitations in claims 2-9 of the instant application. Claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,285,001 B2 (hereinafter P001). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of the Instant Application
Claim 1 of P001
A method comprising:
A method comprising:
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a geographic boundary size for where media content for the media collection originates;
receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a default geographic boundary size for where media content for the media collection originates;
receiving, at the first computing device, input increasing the default predetermined window of time that the new media collection is accessible;
receiving, at the first computing device, user input increasing the default predetermined window of time that the new media collection is accessible;
receiving, at the first computing device, user input increasing the default geographic boundary size for where media content for the media collection originates;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the input to increase the default predetermined window of time that the new media collection is accessible;
sending, by the first computing device, the request to a server computer for activation of the new media collection including the user input to increase the default predetermined window of time that the new media collection is accessible and the user input to increase the 
default geographic boundary size for where media content originates;
receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and geographic boundary size for where media content originates; and
receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and the increased geographic boundary size for where media content originates;
causing a plurality of content messages comprising media content originating in the geographical boundary size to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible.
receiving, at the first computing device from one or more computing devices, a plurality of content messages originating in the increased geographic boundary size and associated with the new media collection for selection to include in the new media collection, the content messages comprising photos and video;
causing, by the first computing device, display of the plurality of content messages comprising photos and video for selection to include in the new media collection;
receiving, at the first computing device, user input selecting a subset of the plurality of content messages displayed, to be included in the new media collection;
sending, to the server computer, an indication of the selected subset of the plurality of content messages to be included in the new media collection;  
wherein the server computer causes the selected subset of the plurality of content messages to be included in the new media collection 
and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible;  and wherein the new media collection is no longer accessible after the increased predetermined window of time.


Claims 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P001 obviously disclose all limitations in claims 2-9 of the instant application. Claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 allowable over prior art references on records.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose the combination of "receiving, at a first computing device, a request from a user to activate a new media collection, the new media collection to be accessible only for a default predetermined window of time and to comprise a geographic boundary size for where media content for the media collection originates;" "receiving, by the first computing device, confirmation that the new media collection was activated for the increased predetermined window of time and geographic boundary size for where media content originates;" and "causing a plurality of content messages comprising media content originating in the geographical boundary size to be included in the new media collection and displayed in response to a request from at least a second computing device to view the new media collection based on determining the request occurs within the increased predetermined window of time that the new media collection is accessible."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7/14/2022